department of the ry washington dc contact person telephone number in reference to t ep ra t3 date mar internal_revenue_service uniform issue list attention legend corporation a corporation b facility c_corporation d department e pian x dear this is in response to your request for a ruling dated date submitted by your authorized representative concerning whether distributions from plan x are in accordance with sec_401 of the internal_revenue_code the code corporation a is a systems engineering company specializing in defense environmental and energy related programs and products corporation a maintains plan x for its eligible employees plan x is a defined_contribution_plan that includes a cash_or_deferred_arrangement as well as an employee_stock_ownership_plan plan x is qualified under sec_401 of the code and its trust is exempt under sec_501 a of the code a division of corporation a has been working as a subcontractor for corporation b in managing facility c in general facility c is the responsibility of private contractors working under the direction of department e for the last five years corporation b has been the primary contractor of facility c under the arrangement with corporation b corporation a provides centralized training programs for the conduct of operations compliance training criticality training environmental safety and health training and other training skills in addition data base design architecture definition and other related data page base support are provided in all approximately big_number employees performs services at facility c_corporation a supplies approximately of these employees the subcontract employees to provide these services during this period corporation a has offered benefits to the subcontract employees including participation in plan x department e has announced that effective date corporation b will no longer be the primary contractor of facility c in which corporation a participates as a subcontractor corporation d will be the new primary contractor under the new arrangement the subcontract employees will no longer be employed by corporation a but rather will be terminated from their employment with corporation a and subsequently hired by corporation d to continue servicing and maintaining facility c there will be no liquidation merger transfer of corporate assets or other similar corporate transaction associated with the discharge of the subcontract employees neither corporation a nor corporation b has an ownership_interest in corporation d nor will corporation a have any continued involvement at facility c based on the foregoing you request a ruling that distributions from plan x may be made to the subcontract employees who are terminated by corporation a and hired by corporation d on the grounds that a separation_from_service has occurred within the meaning of sec_401 of the code sec_401 k b i of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 of the code only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer ie the same desk rule revrul_80_129 1980_1_cb_86 extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer formed to continue the business in this case the issue is whether the same desk rule should be applied to the employees who are discharged by corporation a and reemployed by corporation d there is no liquidation merger transfer of corporate assets or other similar corporate transaction associated with the discharge of those employees neither corporation a nor corporation b has an ownership_interest in corporation d nor will corporation a have any continued involvement at facility c thus the same desk rule should not be applied here accordingly based on the facts presented we conclude with respect to your ruling_request that distributions from plan x may be made to the subcontract employees who are terminated by corporation a and hired by corporation d on the grounds that a separation_from_service has occurred within the meaning of sec_401 of the code the above rulings are based on the assumption that plan x will be otherwise qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely jstuc ufiores frances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc
